DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are currently pending in the application.
Election/Restrictions
Claims 10-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/23/2021.
Claims 1-9, 17-20 are hereby examined on the merits.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because, although system boxes in the drawings are labeled with numerals, the functionality of the element cannot be determined (especially since each element is represented by a box, versus conventional drafting symbols for a pump, valve, etc.).  Elements in the drawing must be labeled in words to facilitate the expeditious understanding of the drawing by members of the public.  When the boxes are too small to accommodate the labeling, external labeling as indicated by the arrows in the example below is acceptable.

Example

    PNG
    media_image1.png
    629
    884
    media_image1.png
    Greyscale

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peck (US 4, 578, 945).
Regarding independent claim 1, Peck discloses a fuel supply system (Peck Fig. 1 below) for a turbine engine comprising a rotor, the fuel supply system comprising: 
a fuel tank (Col. 2, ln. 17-18, “Fuel from a tank (not shown) enters a centrifugal boost pump 24”); 
a fuel line 10 fluidly coupling the fuel tank to the turbine engine; 
a fuel pump 28 fluidly coupled to the fuel line and driven by the rotor (Col. 2, ln. 21-23, “Gear pump 28 is driven by a shaft 29 connected to the engine gearbox”) to pump fuel through the fuel line from the fuel tank to the turbine engine (Peck Fig. 1); 

a fuel metering valve 30 fluidly coupled to the fuel line downstream of the fuel pump (Peck Fig. 1 below); 
a bypass valve 48 (“metering head regulator 48”) fluidly coupling the fuel line to the bypass line upstream of the fuel metering valve (Peck Fig. 1 below); and 
a balancing pressure valve 53 fluidly coupling the bypass line upstream of the bypass valve 48 to at least one of the fuel pump, the fuel tank, the fuel line upstream of the fuel pump, or the bypass line downstream of the bypass valve (to the fuel line upstream of the fuel pump), and maintains the pressure differential across the bypass valve 48 at a predetermined bypass pressure differential (Col. 2, ln. 51-54, “A pressure relief line 52 also fluidly interconnects the inlet and discharge sides of the gear pump 28 and incorporates a high pressure relief valve 53 adapted to crack at, for example, 400 psi”; the balancing pressure valve 53 maintains the pressure Pf downstream the fuel pump by acting as a relief valve, and thus preserves the pressure differential Pf-PB across the bypass valve).

    PNG
    media_image2.png
    538
    810
    media_image2.png
    Greyscale

Regarding claim 2, Peck discloses the fuel supply system of claim 1 wherein the predetermined bypass pressure differential is set according to a throttle setting for the turbine engine (the bypass pressure differential is set based on the position of the bypass valve spool 72, which communicates with the pressure sense line 68, the flow therethrough being controlled by solenoid 96 which is energized to prevent overspeed based on parameters of a “limit or maximum desired turbine speed N(LIM)” and  a sensed  “actual turbine speed N”, the turbine speed parameters corresponding to a desired throttle setting of the engine, since a “throttle” typically controls the speed of something; see Col. 2, ln. 55-Col. 3, ln. 8, which describes the bypass valve operation, and Col. 3, ln. 52-Col. 4, ln. 50, which describes operation of the solenoid during an overspeed prevention operation).
Regarding claim 3, Peck discloses the fuel supply system of claim 1, wherein the bypass valve 48 maintains the pressure differential across the fuel metering valve 30 at a predetermined The pressure differential or metering head (PF-PM) across the main metering valve 30 is maintained at a constant value by a metering head regulator 48 incorporated in a bypass conduit 50”).
Regarding claim 4, Peck discloses the fuel supply system of claim 3, wherein the predetermined fuel line pressure differential or the predetermined bypass pressure differential is set to an absolute value (Col. 2, ln. 41-45, “The pressure differential or metering head (PF-PM) across the main metering valve 30 is maintained at a constant value by a metering head regulator 48 incorporated in a bypass conduit 50”).
Regarding claim 5, Peck discloses the fuel supply system of claim 1 wherein the predetermined bypass pressure differential is set according to a fuel line pressure difference across the fuel metering valve (the position of the bypass valve 48 is controlled by the pressures Pf upstream of the metering valve, and the pressure Pm downstream of the metering valve, via the conduits 70 and 68 communicating with volumes on opposite sides of a diaphragm 64 that controls a position of the valve spool 72 of the bypass valve, Col. 2, ln. 55-Col. 3, ln. 8).
Regarding claim 6, Peck discloses the  fuel supply system of claim 1 wherein at least one of the fuel metering valve 30, the bypass valve 48, or the balancing pressure valve 53 comprises a controllable servo (the fuel metering valve 30 is controlled by a servomechanism 32, 38 as shown, controlled by controller 34, Col. 2, ln. 25-40).
Regarding claim 9, Peck discloses the fuel supply system of claim 1 wherein the fuel pump 28 is a positive displacement pump, a variable displacement pump, or a centrifugal fuel pump (the pump is a gear pump, which is a known type of positive displacement pump).

Claims 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McCombs (US 3,173,468).
Regarding claim 17, McCombs discloses a method for controlling the supply of fuel from a fuel tank 36 to a turbine engine 10 having a rotor 22, the method comprising: 
pumping fuel from the fuel tank to the turbine engine at a first rate that is a function of a rotational speed of the rotor (the pump 40 is driven by the turbine engine rotor via the “suitable conventional shafting and gearing arrangement 50”, and is thus pumping fuel as a function of rotor speed; Col. 4, ln. 7-12); 
metering the pumped fuel being supplied to the engine at a second rate (via the “fuel control valve 56” and “orifice 54”) that is a function of a throttle setting of the turbine (see throttle lever 81, McCombs Fig. 1, which ultimately controls the position of the valve 56 and the variable orifice 54 by controlling a “control fuel pressure differential” P1-Px , Col. 2, ln. 25-65; Col. 4, ln. 67-73); 
after the metering, redirecting unused pumped fuel (via bypass line 106, downstream of the fuel metering valve 56); and 
controlling the amount of redirected unused fuel (via a bypass valve in chamber 62) based on predetermined pressure differential between the pumped fuel (at pressure P1) and the metered fuel (at a pressure P2; the bypass valve is controlled by the pressure differential P1-P2, Col. 2, ln. 67-72; Col. 4, ln. 33-40, the bypass valve opens at a “predetermined fuel pressure differential P1-P2
Regarding claim 18, McCombs discloses the method of claim 17 wherein the predetermined pressure differential (P1-P2) is an operationally expected pressure differential for the throttle setting (the throttle lever 81 controls the position of the valve 56 by manipulating a fuel control pressure differential P1-Px across a diaphragm 68 of the fuel metering valve 56, which would affect the metered fuel pressure P2, hence the throttle setting of the lever 81 would correspond to some expected pressure differential P1-P2, Col. 2, ln. 25-65).
Regarding claim 19, McCombs discloses the method of claim 17, wherein the redirecting comprises returning the fuel to the fuel tank, the fuel pump, or the fuel line upstream of the fuel pump (to the fuel line upstream the fuel pump, McCombs Fig. 1).
Regarding claim 20, McCombs discloses the method of claim 17 wherein the controlling is further based on a predetermined pressure differential across a bypass or a throttle valve (Col. 4, ln. 33-40, the bypass valve opens at a “predetermined fuel pressure differential P1-P2” across a diaphragm 122 of the bypass valve).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Peck in view of Schwamm (US 6,272,843).
Regarding claim 7, Peck discloses the fuel supply system of claim 6, but fails to disclose further comprising a pressure sensor having an output providing a control signal to the controllable servo.
Peck teaches a fuel metering system for a gas turbine, including a pressure sensor 12 (“pressure transducer 12”) that measures a pressure difference across the fuel metering valve 7, and outputs a control signal 18 (via the engine controller 18) to a controllable servo 13 of the fuel metering valve, and to a controllable servo  of a bypass valve 8 (Col. 2, ln. 1-10).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have incorporated a pressure sensor outputting control signals to servos controlling valves of the fuel supply system, as taught by Schwamm, into the fuel supply system of Peck, in order to provide a purely electrical control system for regulating the pressure of the fuel supply system, which simplifies the control system of the fuel valves, while also saving on components and weight (Schwann Col. 35-42, Col. 2, ln. 7-10).

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art fails to teach or make obvious in combination with other claimed limitations, the pressure sensor having an output that provides a control signal to the controllable servo of at least one of the fuel metering valve, bypass valve, or balancing pressure valve, wherein the pressure sensor outputs a signal indicative of the pressure drop across the bypass .

Pertinent Prior Art
The prior art made of record in the attached PTO-892 and not relied upon is considered pertinent to applicant's disclosure for teaching various arrangements of fuel supply systems having bypass lines with a bypass valve and a pressure balancing valve.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAIN CHAU whose telephone number is (571)272-9444.  The examiner can normally be reached on M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 571 272 4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ALAIN CHAU/Primary Examiner, Art Unit 3741